Citation Nr: 0012061	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-01 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of a low back pain and disc disease, currently 
evaluated as 20 percent disabling.  

2.  Evaluation of the residuals of a right wrist fracture, 
currently noncompensable.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pain in the 
fingers.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a disorder causing 
night sweats.

7.  Entitlement to service connection for a gastrointestinal 
disorder.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1985 to 
December 1995.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the appellant has indicated that he has 
been hospitalized repeatedly for bed rest due to his low back 
disability.  Review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  As the appellant has alleged that he 
has required frequent hospitalization due to his low back 
disability, the RO is directed to take measures to obtain any 
pertinent hospitalization records and determine whether 
referral for 38 C.F.R. § 3.321 is necessary.  

 
FINDINGS OF FACT

1.  The appellant's low back disorder is manifested by severe 
limitation of motion of the lumbar spine.

2.  The residuals of a right wrist fracture are manifested by 
weakened movement.

3.  The appellant does not have hypertension and the claim 
for service connection is not plausible.

4.  The appellant does not have a disorder causing pain in 
his fingers and the claim for service connection is not 
plausible.

5.  The appellant does not have a right knee disorder and the 
claim for service connection is not plausible.

6.  The appellant does not have a disorder causing night 
sweats and the claim for service connection is not plausible.

7.  The appellant does not have a gastrointestinal disorder 
and the claim for service connection is not plausible.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for a low back 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Codes 5292, 
5293, 5295 (1999).  
 
2.  The criteria for a 10 percent rating for the residuals of 
a right wrist fracture have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Code 5215 (1999).

3.  The claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  The claim for service connection for pain in the fingers 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The claim for service connection for a right knee 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

6.  The claim for service connection for a disorder causing 
night sweats is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

7.  The claim for service connection for a gastrointestinal 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EVIDENCE

The appellant's service medical records do not indicate 
treatment for or diagnosis of hypertension, a disability 
causing night sweats, or a disability causing pain in 
fingers.  He was treated on various occasions for right knee 
and epigastric problems.  In April 1987, he was seen for 
complaints of pain in both knees.  There was mild patellar 
tenderness in the right knee, without crepitus.  In May 1988, 
he was seen for "EPTS" right knee injury.  He had problems 
with pivoting activities and giving way.  The diagnosis was 
anterior cruciate ligament deficiency of the right knee.  In 
August 1988, he was placed on profile for this right knee 
condition.  

Service medical records pertaining to treatment for the 
appellant's epigastric problems include an undated treatment 
note which indicates that he was seen for follow-up for 
stomach cramps.  The assessment is illegible.  Another 
undated treatment note indicates a diagnosis of gastritis.   
In October 1987, he was seen for complaints of stomach cramps 
for the past 2 weeks.  He also had burning pain which became 
worse with greasy and spicy foods.  The diagnosis was 
gastritis.  In October 1988, he was seen for stomach cramps 
and nausea for the past day.  The diagnosis was nausea, and 
there was a question of viral enteritis versus peptic ulcer 
disease versus constipation.  In March 1989, he was seen for 
stomach cramps, upset stomach, diarrhea, and nausea for the 
past 2 days.  The diagnosis was gastroenteritis.  In June 
1992, he was again seen for stomach trouble.  The diagnosis 
was gastritis.  In October 1993, he was seen for epigastric 
pain.  The diagnosis was rule out hiatal hernia versus 
gastritis.  On August 5, 1994, he was seen for stomach cramps 
for the past 4 days.  It was noted that he was seen in the 
emergency department previously and that plain films were 
negative.  The diagnosis was epigastric pain. On August 18, 
1994, he was seen for follow-up for episodic epigastric pain.  
The diagnosis was epigastric pain, likely gastritis. 

Post-service medical evidence of record include a VA stomach 
examination report, dated in July 1997, which indicates that 
the appellant reported a long-standing history of epigastric 
pain and burning.  The diagnosis was upper abdominal pain.  
The differential diagnosis of this pain included duodenal 
ulceration and gastric ulceration, both of which could be 
related to the medications that he was taking for his low 
back pain.  

A report of a VA joints examination, dated in July 1997, 
indicates that the appellant reported that he sustained a 
twisting injury to his right knee during a basic training 
road march.  This was treated with intermittent bracing.  He 
now has minimal complaints referring to this, mostly with 
cold weather and high activity levels.  He had intermittent 
swelling but no locking or giving way.  He had improvement 
with nonsteroidal medications.  He was minimally tender to 
palpation over the medial joint line.  Range of motion was 0 
to 125 degrees.  The right knee was stable and had no 
effusion or discomfort on patellofemoral compression.  The 
diagnosis was right knee pain.

The July 1997 VA joints examination report also indicates 
that the appellant reported having fractured his right wrist 
in service and having residual discomfort over the base of 
his right thumb.  He was right-handed.  He stated that he had 
decreased pinch and aching in the general region with weather 
changes.  He was not receiving treatment for this.  
Examination of the right wrist showed no deformity.  He was 
nontender to palpation over the radiocarpal joint.  He had 40 
degrees of dorsiflexion, 35 degrees of palmar flexion, 10 
degrees of ulnar deviation, and 5 degrees of radial 
deviation.  He had minimal tenderness over his first CMC 
joint.  The thumb had mildly decreased pinch strength when 
compared to the opposite side.  Radial, ulnar, and median 
nerves were intact throughout.  The diagnosis was history of 
right wrist or hand fracture with decreased pinch strength of 
the right thumb.  

The appellant's back was also examined in July 1997.  He 
reported that he had intermittent recurrence of the pain in 
his spine with radiation into the left lower extremity.  This 
was mostly along the posterior thigh, but occasionally 
radiated down to his great toe.  He reported that he had been 
repeatedly hospitalized for bed rest.  He took oral steroids.  
He had no numbness or weakness in his lower extremities.  He 
denied any problems with bowel or bladder function.  

Physical examination showed that the appellant was ambulating 
with a reciprocating heel toe gait with no antalgic 
component.  Inspection of the spine showed significant 
flattening of the lumbar lordosis as well as mild paraspinous 
muscle spasms on the left.  He had 40 degrees of forward 
flexion, 10 degrees of extension, and 10 degrees of lateral 
bending to each side.  Straight leg raising caused discomfort 
in his spine with radiation into his left posterior thigh, 
but no radiation into his toes.  He had 5/5 motor strength in 
both lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical bilaterally.  Motor and sensory functions were 
intact.  The diagnosis was herniated nucleus pulposus at L4-
L5, with intermittent exacerbations requiring 
hospitalizations in the past.  

VA outpatient treatment records include x-rays of the right 
knee, conducted in August 1997, which indicate a negative 
study.  X-rays of the lumbar spine, conducted in August 1997, 
indicate small marginal osteophytes at the L3-L4 level.  Disk 
spaces were well preserved.  Alignment was satisfactory.  
Also in August 1997, the appellant underwent an 
esophagogastroduodenoscopy (EGD) with biopsies to determine 
the etiology of his epigastric discomfort and to rule out any 
ulcers.  The post-operative diagnosis was normal EGD and 
abdominal pain.  

VA medical records also indicate that the appellant was 
treated for his low back condition on various occasions.  In 
July 1997, he was seen for low back pain, mainly on the right 
side.  There was no radiation of the pain, numbness, or 
paresthesias.  Examination showed that the gait was normal, 
that patellar deep tendon reflexes were 2+ bilaterally, and 
that he had positive straight leg raising bilaterally.  The 
diagnosis was low back pain secondary to herniated nucleus 
pulposus.  In August 1997, he was seen for back pain, 
radiating into the left buttock.  It did not radiate further 
down into the leg.  He did not have any motor or sensory 
deficits.  He had been taking ibuprofen, but this caused 
epigastric distress.  He was put on Pepcid and had no further 
problems with his stomach.  The back was nontender to 
palpation and percussion.  Motor examination was 5/5 in the 
lower extremities bilaterally.  The diagnosis was chronic 
back pain with intermittent exacerbations, possibly due to 
herniated disk versus sciatica.  He was prescribed Flexeril.  

In February 1998, the appellant was seen for low back pain 
radiating to the left leg.  He had tenderness to palpation 
over the left hip, and limited range of motion on forward 
bending.   In March 1998, he underwent an EMG study, which 
showed normal left lower extremities.  He was again seen in 
May 1998 for his pain, which reportedly radiated down to the 
left leg at times.  He did not have any motor impairment of 
the leg.  Examination showed that he was mildly tender to 
palpation over the lumbo-sacral area.  Lower extremity 
strength and motor was 5/5 bilaterally.  Patella reflexes 
were symmetric bilaterally at 2+.  He was prescribed Daypro.  
He was also put on light duty for 3 days.  

RATINGS GENERAL CONSIDERATION

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  

LAW AND ANALYSIS

I.  Low back.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  

The severity of the appellant's low back disability is 
ascertained by application of the criteria set forth under DC 
5292, 5293 and 5295.  Under DC 5292, a 10 percent rating is 
granted for slight limitation of motion of the lumbar spine; 
a 20 percent rating is granted for moderate limitation of 
motion; a 40 percent rating is granted for severe limitation 
of motion.  

Under DC 5293, a 10 percent rating is assigned for mild 
intervertebral disc syndrome (IDS); a 20 percent rating is 
assigned for moderate IDS, which consists of recurring 
attacks; a 40 percent rating is assigned for severe IDS, 
which consists of recurring attacks, with intermittent 
relief; a 60 percent rating is assigned for pronounced IDS, 
which consists of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Under DC 5295, a 10 percent rating is granted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating is granted when there is muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is granted when there 
is a severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board finds that the appellant's low back disability 
warrants a 40 percent rating under DC 5292.  The record 
indicates that examination in July 1997 showed that his range 
of motion was severely limited.  Accordingly, the maximum 
rating should be assigned under DC 5292.  The Board does not 
find that a higher rating may be assigned under DC 5293 as 
the record does not show that the criteria for a 60 percent 
rating have been met.  Specifically, his symptoms of 
radiating low back pain are not persistent, rather they are 
intermittent.  Further, neurological studies showed that his 
motor and sensory functions were intact.  Further, his EMG 
study was normal.  Accordingly, a rating higher than 40 
percent is not warranted.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown; however, the analysis in DeLuca 
does not assist the appellant, as he is receiving the maximum 
disability evaluation for limitation of motion of the lumbar 
spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, it must be noted that in a General Counsel opinion, 
the Office of General Counsel implied that the United States 
Court of Appeals for Veterans Claims (Court) may not have 
intended to be as encompassing as Johnston seems to imply.  
See VAOPGCPREC 36- 97 (Dec. 1997).  The Office of General 
Counsel determined that 38 C.F.R. §§ 4.40 and 4.45 (1999) 
should be considered even though the evaluation corresponds 
to the maximum evaluation under the diagnostic code that 
pertains to limitation of motion.  Id.

Thus, if the Board accepts that DeLuca is applicable, then 
the Board finds that the evidence still does not warrant an 
evaluation in excess of 40 percent.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  In this case, the appellant had 40 degrees 
of forward flexion, 10 degrees of extension, and 10 degrees 
of lateral bending bilaterally.  As mentioned above, the 
Board finds that this constitutes severe limitation of 
motion.  He did not have more movement than normal. There was 
no indication of incoordination as he was ambulating and had 
a normal gait.  As for weakened movement and excess 
fatigability, the record indicates that he had 5/5 motor 
strength in both lower extremities, that his motor and 
sensory functions were intact, and that deep tendon reflexes 
were 2+ and symmetrical bilaterally.  Thus, the record does 
not indicate that additional rating is warranted for weakened 
movement, excess fatigability, incoordination, or more 
movement than normal.  While he did have pain on movement, 
this is being adequately compensated under DC 5292 as he is 
assigned the maximum rating for limitation of motion.  
Accordingly, a rating higher than 40 percent is not 
warranted.   

II.  Right wrist.

The appellant's right wrist disability can be evaluated under 
DC 5215.  Under DC 5215, a maximum rating of 10 percent is 
allowed (both minor and major hand) for dorsiflexion of less 
than 15 degrees, or palmar flexion limited in line with the 
forearm.  In this case, the appellant's range of motion is 
not limited to the extent necessary for a compensable rating 
under DC 5215.  However, the Board finds that the minimum 
compensable evaluation is warranted under the DeLuca 
principles as there is evidence of weakened movement and 
tenderness.  Thus, a 10 percent rating may be granted for the 
appellant's right wrist disability.  In view of the holding 
in Johnston, additional DeLuca analysis would serve no useful 
purpose.  

III.  Hypertension.

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b) (1999)).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board finds that the appellant's claim for service 
connection for hypertension is not well-grounded.  Neither 
the service, nor the post-service medical evidence of record 
indicate that he has hypertension.  The court has clearly 
established that in the absence of current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without a diagnosis of hypertension, the 
claim is not well-grounded and must be denied.

IV.  Pain in fingers.  

The Board finds that the claim for service connection for 
pain in the fingers is not well-grounded.  Neither the 
service, nor the post-service medical records indicate that 
the appellant has a disease or injury which causes pain in 
his fingers.  The Board notes that his right wrist disability 
does affect his right thumb.  However, this condition is 
already service-connected.  There is no diagnosis of a 
disability of the fingers and without such diagnosis, the 
claim is not well-grounded and must be denied.  Pain, without 
underlying disease or injury is not service-connectable.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

V.  Right knee. 

The Board finds that the claim for service connection for a 
right knee disability is not well-grounded.  While the 
appellant was diagnosed and treated for a right knee 
condition in service, current medical records do not confirm 
the presence of a disability for which service connection 
could be granted.  As mentioned above, a July 1997 VA joints 
examination showed a diagnosis of knee pain.  While pain, at 
times, may be a symptom of an underlying condition, pain 
itself is not a disability for which service connection may 
be granted.  The statute requires the presence of a 
disability due to a disease or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  In this case, there is no 
current diagnosis of a disease or injury producing the 
complaints of pain.  Accordingly, the claim is found to be 
not well-grounded and must be denied.  

VI.  Night sweats.  

The Board finds that the appellant's claim for service 
connection for a disability causing night sweats is not well-
grounded.  Neither the service, nor the post-service medical 
evidence of record indicate that he has a disability which 
causes night sweats.  Without the diagnosis of a disease or 
injury, the claim is not well-grounded and must be denied.

VII.  Gastrointestinal disorder.

The Board finds that the claim for service connection for a 
gastrointestinal disorder is not well-grounded.  The Board 
notes that the service medical records clearly indicate that 
the appellant repeatedly received treatment for 
gastrointestinal problems.  He was given various diagnoses, 
to include gastritis.  However, the service medical records 
indicate that the source of his epigastric problems was not 
clear.  Post-service medical evidence of record do not 
confirm the existence of a disorder.  As mentioned above, a 
July 1997 VA examination diagnosed upper abdominal pain.  
While there was a differential diagnosis of duodenal or 
gastric ulcer, a subsequent EGD determined that there was in 
fact no ulcer.  His diagnosis was still abdominal pain.  As 
mentioned above, while pain may be a symptom of an underlying 
condition, it is not, by itself, a disease or disability that 
can be service connected.  Thus, the Board concludes that 
without a diagnosis of a current disease or disability, the 
claim is not well-grounded and must be denied.  


ORDER

Entitlement to a 40 percent disability rating for a low back 
disorder is granted, subject to the criteria which govern the 
payment of monetary awards.  

Entitlement to a 10 percent evaluation for the residuals of a 
right wrist fracture is granted, subject to the criteria 
which govern the payment of monetary awards.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for pain in the fingers is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a disorder causing 
night sweats is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

